Case: 4:19-cv-03410-SRC Doc. #: 113 Filed: 08/11/21 Page: 1 of 2 PageID #: 926




                         THE UNITED STATES DISTRICT COURT
                           EASTERN DISTICT OF MISSOURI

MOHAMMAD WISHAH,                              )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )
                                              )
CITY OF COUNTRY CLUB HILLS ,                  )
                                              )
and                                           )
                                              )      Cause No. 4:19-CV-03410 SRC
BENDER MCKINNEY individually and              )
in his official capacity as Mayor, DANIEL )
BOYER, individually and in his official       )
capacity as Chief of Police, IDRIESE          )
TABARLY, individually and in his              )
official capacity as a Police Officer, and    )
DENNIS EPPS, individually and                 )
in his official capacity as a Police Officer, )
                                              )
        Defendants.                           )

          PLAINTIFF MOHAMMAD WISHAH’S MOTION TO VOLUNTARY
                     DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Mohammad Wishah, moves this Court to grant his Motion to Voluntarily

Dismiss Without Prejudice the following defendants: Bender McKinney, Daniel Boyer, Idriese

Tabarly, and Dennis Epps. This pleading does not address Plaintiff’s claims against defendant

City of Country Club Hills, Missouri.

                                              WITZEL, KANZLER & DIMMITT, LLC

                                                  By: /s/ Jay L. Kanzler
                                                     Jay L. Kanzler #41298 (Mo)
                                                     2001 S. Big Bend Blvd.
                                                     St. Louis, MO 63117
                                                     314-645-5367
                                                     314-645-5387 (fax)
                                                     jaykanzler@wkllc.com
Case: 4:19-cv-03410-SRC Doc. #: 113 Filed: 08/11/21 Page: 2 of 2 PageID #: 927




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was filed with the Court
using the electronic filing system, and therefore, served upon the parties below, on August 11,
2021:

Michelle Stallings
Hellmich, Hill & Retter, LLC
1049 North Clay Avenue
Kirkwood, Missouri 63122

Mark Zoole
P.O. Box 190549
St. Louis, MO 63119


                                                            Jay L. Kanzler Jr.
